Plaintiff in error, J.B. Howe, was convicted on an information charging that on August 16, 1924, he transported two gallons of whisky from a point unknown in the city of Tulsa to a point at or about Tenth and College avenues, in said city, and, in accordance with *Page 156 
the verdict of the jury, he was sentenced to pay a fine of $350, and be confined in the county jail for 120 days.
The errors assigned are that the court erred in admitting incompetent testimony on the part of the state, and erred in overruling defendant's demurrer to the evidence, and that the evidence is insufficient to support the verdict, and is contrary to law.
The undisputed evidence for the state is that two police officers observed said defendant driving an automobile on a street in Tulsa. They followed him in their car for about two miles, and arrested him, and found in the car two gallons of whisky in a jug. The defendant did not testify.
It is urged in this court that the evidence for the state was incompetent, having been obtained by a search of the defendant's automobile without a warrant. An examination of the record discloses that no objection was made to the admission of this evidence on the trial. It follows that the objection urged is not presented by the record.
It appearing that the evidence is sufficient to support the verdict, and, finding no prejudicial error, the judgment appealed from is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.